
	
		II
		112th CONGRESS
		1st Session
		S. 875
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2011
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe Drinking Water Act to require
		  additional monitoring of certain contaminants, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drinking Water Right to Know
			 Act.
		2.Monitoring of
			 unregulated contaminants
			(a)Monitoring
			 program for certain unregulated contaminantsSection
			 1445(a)(2)(B) of the Safe Drinking Water Act (42 U.S.C. 300j–4(a)(2)(B)) is
			 amended by adding at the end the following:
				
					(iii)Continued
				monitoring for detected contaminants
						(I)In
				generalIf, as part of the monitoring program established under
				subparagraph (A), a public water system detects an unregulated contaminant
				included on the list described in clause (i), the Administrator shall by
				regulation require the public water system to continue to monitor for the
				detected contaminant for such period, at such frequency, and at such levels of
				concentration as the Administrator determines to be appropriate.
						(II)No effect on
				listContinued monitoring required under subclause (I) shall not
				affect the listing of or monitoring for contaminants required under clause
				(i).
						.
			(b)Occurrence data
			 baseSection 1445(g) of the Safe Drinking Water Act (42 U.S.C.
			 300j–4(g)) is amended—
				(1)in paragraph
			 (3)—
					(A)by striking
			 The data shall be used and inserting the following:
						
							(A)In
				generalThe data contained in the occurrence data base—
								(i)may be used by
				the public; and
								(ii)shall be
				used
								;
				and
					(B)by adding at the
			 end the following:
						
							(B)Evaluation of usabilityNot later than 1 year after the date of
				enactment of this subparagraph, the Administrator shall—
								(i)evaluate the extent to which data
				maintained in the occurrence data base under this subsection are accessible to
				and useable by the public; and
								(ii)implement any recommendations of the
				Administrator for making those data more accessible to and useable by the
				public.
								;
				and
					(2)in paragraph (5),
			 by inserting and useable by after available
			 to.
				
